UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 5, MARANI BRANDS, INC. (Exact name of registrant as specified in its charter) Commission File Number:333-123176 Nevada 333-123176 20-2008579 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13152 Raymer Street, Suite 1A, North Hollywood, CA91605 (Address of principal executive offices, including zip code) (818) 503-5200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁮Written communications pursuant to Rule 425 under the Securities Act (17 CFR ⁮Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁮Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁮Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). These statements are based on management's beliefs and assumptions, and on information currently available to management. Forward looking statements include the information concerning possible or assumed future results of operations of the Company Forward-looking statements also include statements in which words such as "expect," "anticipate," "intend," "plan," "believe," "estimate," "consider" or similar expressions are used. Forward looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. The Company's future results and shareholder values may differ materially from those expressed in these forward looking statements. Readers are cautioned not to put undue reliance on any forward looking statements. Item 1.01 Entry into a Material Definitive Agreement. On February 5, 2010, Marani Brands, Inc. (the “Company”)received a $100,000 one year loan (the “Loan”) from an institutional investor.The Loan is evidenced by a convertible note, which is convertible into the Company’s common stock at a conversion price of $0.04 per share for 180 days and thereafter at the lesser of (i) $0.04 per share or (ii) 75% of the overage of the three lowest closing bid prices the Company’s common stock for the 20 trading days prior to the conversion date.In connection with the Loan, the Company also issued 4,500,000 shares of common stock to the institutional investor. The Company also entered into a Common Stock Purchase Agreement with the same institutional investor, which established an equity line, pursuant to which the Company, in its discretion, may sell up to $7,500,000 worth of the Company’s common stock, subject to the terms and provisions of the Common Stock Purchase Agreement.The Company has entered into a Registration Rights Agreement with the institutional investor to register the common stock that may be sold pursuant to the Common Stock Purchase Agreement.The Company is obligated to file the registration statement for such shares within 60 days from February 5, 2010. In connection with these transactions, the Company issued to the institutional investor a warrant to purchase 4,000,000 shares of the Company’s common stock and a warrant to purchase 8,500,000 shares of the common stock, each having an exercise price of $0.04 per share.The warrant for 4,000,000 shares of common stock contains a cashless exercise option in favor of the warrant holder. Item 1.01 Creation of a Direct financial Obligation See above Item 1.01 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 11, 2010 Marani Brands, Inc., a Nevada corporation /s/ Margrit Eyraud By: Margrit Eyraud Its: Chief Executive Officer
